Case 5:20-mj-00563-P Document1 Filed 11/13/20 Page 1 of 12

AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT F ! L. E D
for the NOV 13 2020

Western District of Oklahoma

  

‘i 4 foi ARI! FEDER S
my DIS) ON

   
 

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

a Samsung Model # SM-N976V,
IMEI: 358645100368182

Case No. M-20-5\p3 -P

Nee ee ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give its location):
See Attachment A, which is incorporated by reference herein.

located in the Western District of Oklahoma , there is now concealed (identify the

 

person or describe the property to be seized):
See Attachment B, which is incorporated by reference herein.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Mf evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
om property designed for use, intended for use, or used in committing a crime;

C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Cade Section Offense Description
18 U.S.C. § 922(a)(1)(A) Dealing Firearms Without a License
18 U.S.C. § 924(n) Traveling Interstate to Deal Firearms Without a License

The application is based on these facts: ;
See attached Affidavit, which is incorporated by reference herein.

of Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: _) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

's signature

JARED LOWE, Special Agent, ATF

Printed name and title

Sworn to before me and signed in my presence.
pae: [///F/ZO Aa Ab

/ Judge’s signature

 

 

 

 

   
 

Printed name and title

City and state: Oklahoma City, Oklahoma GARY M. PURCELL, U.S. Magistrate Judge

 
Case 5:20-mj-00563-P Document1 Filed 11/13/20 Page 2 of 12

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Jared H. Lowe, Special Agent (S/A) with the Bureau of Alcohol,
Tobacco, Firearms and Explosives (ATF), having been duly sworn, depose and
state as follows:

1. I am a Special Agent with the Bureau of Alcohol, Tobacco,
Firearms, and Explosives (“ATF”) located in Oklahoma City, Oklahoma. I have
been employed with ATF since January 11, 2015. Prior to working as a Special
Agent for the ATF, I was a police officer in the State of Oklahoma for
approximately 10 years. As part of my duties as a Special Agent with ATF, I
investigate criminal violations related to firearms trafficking and the illegal
possession of firearms by prohibited persons. I have been involved in several
investigations involving illegal firearms possession, as well as domestic and
international firearms trafficking. J have received specialized training, and have
developed knowledge from more experienced agents in investigating the illicit
purchase, transportation, sale, possession, and trafficking of firearms in
violation of 18 U.S.C. §§ 922(a)(1)(A), 922(g)(1)-(9), and 924(n).

2. I am submitting this Affidavit in support of a search warrant
authorizing a search of one cellular telephone— a Samsung Model Number
SM-N976V, IMEI : 358645100368182, (hereinafter SUBJECT PHONE) as
further described in Attachment A, which is incorporated into this Affidavit

by reference. The ATF in Oklahoma City has custody of the SUBJECT
Case 5:20-mj-00563-P Document1 Filed 11/13/20 Page 3 of 12

PHONE in Oklahoma City, Oklahoma. I am submitting this Affidavit in
support of a search warrant authorizing a search of the SUBJECT PHONE
for the items specified in Attachment B hereto, wherever they may be found,
and to seize all items in Attachment B as instrumentalities, fruits, and
evidence of the crimes described below.

3. Since this Affidavit is being submitted for the limited purpose of
securing a search warrant, I have not included each and every fact known to
me regarding this investigation. I have set forth only the facts that I believe
are necessary to establish probable cause to support the issuance of a search
warrant. The information contained in this Affidavit is based upon my
personal knowledge and observation, my training and _ experience,
conversations with other law enforcement officers and witnesses, and review
of documents and records.

BACKGROUND OF INVESTIGATION

4. On or about September 14, 2020, the ATF Oklahoma City Field
Office received information regarding seven firearms that were recovered in
Reynosa, Tamaulipas, Mexico. Five of the seven recovered firearms had a time-
to-crime (TTC) of one week or less and the remaining two recovered firearms
had a TTC of less than one year. The investigation revealed that R.P., a
resident of Tecumseh, Oklahoma, which is located within the Western District

of Oklahoma, originally purchased the seven firearms. Prior to making contact
Case 5:20-mj-00563-P Document 1 Filed 11/13/20 Page 4 of 12

with R.P., ATF Agents were able to obtain a list of firearms purchased by R.P.
since January of 2019. During this time, R.P. has purchased approximately
221 firearms. Of the total 221 firearms, R.P. has purchased approximately 82
firearms since December of 2019.

5. On October 7, 2020, a consensual, non-custodial interview was
conducted with R.P. at his place of work in the Oklahoma City area. During
the interview, R.P. admitted to “straw purchasing” the seven recovered
firearms on behalf of Jorge Luis VILLARREAL. R.P. stated that he has
purchased and re-sold approximately 100 firearms in the past year to
VILLARREAL. R.P. explained that he would typically purchase firearms
online and have them shipped to a Federal Firearms Licensed (“FFL”) dealer
located in Shawnee, Oklahoma. When the firearms arrived at the FFL, R.P.
would pay a transfer fee, complete the ATF Form 4473, and then take
possession of the firearm. In dealing with VILLARREAL, R.P. explained that
VILLARREAL would request specific makes, models, and calibers of firearms,
and if R.P. did not already have the specific firearm requested, he would find
the firearms online, purchase the firearms, pick them up at the FFF, and then
re-sell them to VILLARREAL. R.P. admitted to purchasing these firearms
with the intent of direct re-sale to VILLARREAL. R.P. stated that he and

VILLARREAL had made these types of transactions almost monthly over the
Case 5:20-mj-00563-P Document1 Filed 11/13/20 Page 5 of 12

past year, and the most recent transaction occurred approximately one month
prior to R.P.’s interview with ATF Agents.

6. R.P. informed the agents that he had been in contact with
VILLARREAL via the SUBJECT PHONE, primarily communicating via
text messages. R.P. said VILLARREAL travels from Texas to the Oklahoma
City area to collect the purchased firearms from him. VILLARREAL claimed
that his co-workers like to purchase the firearms from him. R.P. described
VILLARREAL as being organized and detail oriented regarding their
transactions. R.P. said that VILLARREAL often made statements about
which type of firearms were selling, and which type of firearms were harder to
sell. Finally, VILLARREAL has asked R.P. to introduce him to other
individuals willing to purchase firearms and re-sell them to VILLARREAL.
At the conclusion of the interview, R.P. granted agents consent to search his
cellular telephone. text messages, the information provided by R.P., such as
where VILLARREAL lives, what firearms sell the best, and specific firearms
attempting to be obtained by VILLARREAL, was verified by agents. Agents
were also able to ascertain, via the text messages, where VILLARREAL has
been purchasing firearms from R.P. since at least March 23, 2020.

7. A query of past and/or pending Federal Firearms License

applications was conducted pertaining to VILLARREAL. ATF records show

-
Case 5:20-mj-00563-P Document 1 Filed 11/13/20 Page 6 of 12

no pending and/or previous applications for a license to deal firearms relating
to VILLARREAL.

8. On October 27, 2020, with the assistance of R.P., VILLARREAL
was introduced to an ATF Undercover agent where VILLARREAL began
texting the ATF Undercover agent using the SUBJECT PHONE. The ATF
Undercover agent was posing as a seller of firearms in the Oklahoma City area.
Ultimately, VILLARREAL agreed to purchase twelve (12) firearms (pistols)
from the ATF Undercover agent for approximately $5,800.00.

9. On October 28, 2020, ATF was granted a search warrant for GPS
data relating to VILLARREAL’s cellular telephone. The GPS data is
consistent with showing VILLARREAL located in the McAllen, Texas area.
This GPS data was consistently “pinging” in the McAllen, Texas area during
the time VILLARREAL was in contact with the ATF Undercover agent. This
information was verified by ATF agents located in McAllen, Texas, who
observed VILLARREAL coming and going from a residence located at 215 W.
Albatross, Apartment “D”, Pharr, Texas 78577.

10. The investigation also revealed that when VILLARREAL travels
to the Oklahoma City area, he has met with at least one other individual, C.J.,
to purchase firearms. A consensual interview with C.J. indicated that
VILLARREAL communicates with C.J. via the SUBJECT PHONE, primarily

through text messages. Somewhat similar to R.P., C.J. stated that he would
Case 5:20-mj-00563-P Document1 Filed 11/13/20 Page 7 of 12

purchase firearms he found online, primarily via Armslist.com, and then re-sell
them to VILLARREAL. C.J. stated that he has met with VILLARREAL two
or three times and sold VILLARREAL between 30 and 40 firearms. C.J. said
VILLARREAL typically times his trips to Oklahoma City to coincide with local

gun shows.

11. On October 31, 2020, VILLARREAL met with and attempted to
purchase twelve (12) firearms from an ATF Undercover agent in Oklahoma
City, Oklahoma. At the conclusion of the undercover operation,
VILLARREAL was taken into custody by ATF. A search of VILLARREAL’s
person yielded a large amount of U.S. Currency and the SUBJECT PHONE.
A search of VILLARREAL’s rental vehicle yielded large bundles of U.S.
Currency secreted within the factory dash area of the vehicle, a large bundle
of U.S. Currency secreted within a backpack containing personal hygiene items
belonging to VILLARREAL, and several factory firearm boxes and gun
cleaning kits.

INTERVIEW OF JORGE LUIS VILLARREAL

12. An interview of VILLARREAL was conducted. Post-Miranda,
VILLARREAL admitted to travelling from the McAllen, Texas area to
Oklahoma City, Oklahoma with the intent to purchase twelve (12) firearms for

$5,800.00 in U.S. Currency. VILLARREAL also admitted to purchasing
Case 5:20-mj-00563-P Document1 Filed 11/13/20 Page 8 of 12

numerous firearms in and around the Oklahoma City, Oklahoma area since
approximately January 2020. VILLARREAL admitted to re-selling the
purchased firearms for profit at gun shows in Oklahoma and Texas.
VILLARREAL further admitted to purchasing firearms in Oklahoma from
R.P. and C.J., and then taking the firearms into Mexico to sell for a slightly
larger profit. VILLARREAL admitted to taking approximately fifty-nine (59)
firearms into Mexico for re-sale.

13. VILLARREAL was taken into custody by the ATF and
transported to Logan County Jail. The SUBJECT PHONE and the US.
Currency were seized by ATF and booked into the ATF - Oklahoma City
Evidence Vault.

14. Based upon my training and experience, I am aware that
individuals involved in trafficking of firearms often use cell phones to maintain
contact with other co-conspirators, including suppliers, transporters,
distributors, and purchasers of firearms. Such cell phones and their associated
memory cards commonly contain electronically stored information which
constitutes evidence, fruits, and instrumentalities of firearm trafficking
offenses including, but not limited to, the phone directory and/or contacts list,
calendar, text messages, e-mail messages, call logs, photographs, and videos.
This is particularly true in a case like this, where R.P. and C.J. have purchased

such a sizeable amount of firearms on behalf of VILLARREAL. It is patent
Case 5:20-mj-00563-P Document1 Filed 11/13/20 Page 9 of 12

that VILLARREAL was no typical firearms purchaser, and was therefore
undoubtedly communicating with other purchasers and/or sellers, as well as
unidentified individuals in Mexico as admitted during the interview, using
cellular phones—a common tool of the trade for firearms traffickers.

15. Based on the above information, there is probable cause to believe
that violations of Title 18, United States Code, Section 922(a)(1(A) and Title
18, United States Code, Section 924(n) have occurred, and that evidence, fruits,
and instrumentalities of these offenses are located on the SUBJECT PHONE.
Therefore, I respectfully request that this Court issue a search warrant for the
SUBJECT PHONE, described in Attachment A, authorizing the seizure of

the items described in Attachment B.

SE Ae

JARED H. KOWE

Special Agent
Bureau of Alcohol, Tobacco, Firearms
And Explosives

Ht,
SUBSCRIBED AND SWORN to before me this /3 day of November, 2020.

 
  
  

 

GARY M. PURCELL
United States Magistrate Judge
Case 5:20-mj-00563-P Document 1 Filed 11/13/20 Page 10 of 12

ATTACHMENT A

DESCRIPTION OF DEVICE TO BE SEARCHED

A Samsung Model SM-N976V, IMEI: 358645100368182, found on the person
of Jorge Luis Villarreal during an ATF Undercover operation on October 31,
2020 at 200 Bass Pro Drive, Oklahoma City, Oklahoma, and presently located
at ATF Oklahoma City, 901 NE 1224 Street, Suite 200, Oklahoma City,

Oklahoma.
Case 5:20-mj-00563-P Document 1 Filed 11/13/20 Page 11 of 12

ATTACHMENT B
I. All records on the Devices described in Attachment A that relate to violations
of 18 U.S.C. § 922(a)(1)(A) — dealing firearms without a license, and 18 U.S.C. § 924(n)
— traveling interstate to deal firearms without a license.
a. lists of customers, identities of co-conspirators or criminal associates and
related identifying information;

b. types, amounts, and prices of firearms as well as dates, places, and amounts
of specific transactions;

c. any information related to sources of firearms (including names, addresses,
phone numbers, or any other identifying information); and

d. all bank records, checks, credit card bills, account information, and other
financial records.

2. Evidence of user attribution showing who used or owned the Devices at the
time the things described in this warrant were created, edited, or deleted, such as logs,
phonebooks, saved usernames and passwords, documents, and browsing history;

a. records of Internet Protocol addresses used;

b. records of Internet activity, including firewall! logs, caches, browser history
and cookies, “bookmarked” or “favorite” web pages, search terms that the
user entered into any Internet search engine, and records of user-typed web
addresses.

As used above, the terms “records” and “information” include all of the foregoing

items of evidence in whatever form and by whatever means they may have been created

gunk?

Zh
Case 5:20-mj-00563-P Document 1 Filed 11/13/20 Page 12 of 12

or stored, including any form of computer or electronic storage (such as flash memory or

other media that can store data) and any photographic or video form.
